 


109 HR 3480 IH: Fair Trade for All Act of 2005
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3480 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Michaud introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To direct the President to withdraw from the Dominican Republic-Central America-United States Free Trade Agreement. 
 
 
1.Short titleThis Act may be cited as the Fair Trade for All Act of 2005. 
2.Withdrawal from DR-CAFTAPursuant to article 22.7 of the Dominican Republic-Central America-United States Free Trade Agreement, entered into on August 5, 2004, with the Governments of Costa Rica, the Dominican Republic, El Salvador, Guatemala, Honduras, and Nicaragua, the President of the United States shall withdraw the United States from that Agreement.  
 
